Citation Nr: 0628601	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date, prior to October 7, 2003, 
for the grant of service connection for status post right 
wrist fracture, right forearm and wrist tendonitis, and 
distal radial ulnar degenerative joint disease.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to October 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  


FINDING OF FACT

The veteran filed a claim for service connection for status 
post right wrist fracture, right forearm and wrist 
tendonitis, and distal radial ulnar degenerative joint 
disease on October 7, 2003.


CONCLUSION OF LAW

The criteria for an effective date, prior to October 7, 2003, 
for the award of service connection for status post right 
wrist fracture, right forearm and wrist tendonitis, and 
distal radial ulnar degenerative joint disease have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In December 2003, the veteran was 
sent VCAA notification.  This notice predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the veteran was notified of such 
in October 2004.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in December 2003 and 
November 2004.  The letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005).  
38 C.F.R. §§ 3.155 (2005) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.1(p) (2005) 
defines "application" as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.

Analysis

The issue in this case is whether an effective date, prior to 
October 7, 2003, is warranted for the grant of service 
connection for status post right wrist fracture, right 
forearm and wrist tendonitis, and distal radial ulnar 
degenerative joint disease.  Essentially, the veteran asserts 
that service connection for status post right wrist fracture, 
right forearm and wrist tendonitis, and distal radial ulnar 
degenerative joint disease should have been granted one year 
prior to the date he filed the claim.  

The Board finds that the date of the claim is controlling and 
an effective date prior to October 7, 2003 may not be 
assigned in this case.  The Board has reviewed the entire 
record.  Prior to October 7, 2003, there had been no claim 
for status post right wrist fracture, right forearm and wrist 
tendonitis, and distal radial ulnar degenerative joint 
disease, no informal claim for compensation for status post 
right wrist fracture, right forearm and wrist tendonitis, and 
distal radial ulnar degenerative joint disease, and no 
demonstrated intent to file a claim for compensation for 
status post right wrist fracture, right forearm and wrist 
tendonitis, and distal radial ulnar degenerative joint 
disease.

A specific claim must be filed by the veteran.  38 U.S.C.A. § 
5101.  Both statuses clearly establish that an application 
must be filed.  See Wells v. Principi, 3 Vet. App. 307 
(1992).  Prior to October 7, 2003, there was nothing that 
would have placed VA on notice that the veteran was seeking 
any benefit in regard to status post right wrist fracture, 
right forearm and wrist tendonitis, and distal radial ulnar 
degenerative joint disease.

The Board notes the veteran has cited to 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114(a) in support of his claim.  
Such pertains to where compensation is awarded or increased 
pursuant to a liberalizing act or administrative issue.  
However, service connection was not based upon the basis of a 
liberalizing law or VA issue.  As such, 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. § 3.114(a) are not applicable.

The Board finds that the preponderance of the evidence is 
against an earlier effective date for the grant of service 
connection for status post right wrist fracture, right 
forearm and wrist tendonitis, and distal radial ulnar 
degenerative joint disease and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

Entitlement to an effective date, prior to October 7, 2003, 
for the grant of service connection for status post right 
wrist fracture, right forearm and wrist tendonitis, and 
distal radial ulnar degenerative joint disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


